FLORIDA SUPREME COURT

                      NOTICE OF CORRECTION
                                                             DATE: January 9, 2020

CASE OF: IN RE: AMENDMENTS TO THE FLORIDA RULES OF
         JUVENILE PROCEDURE - 2019 FAST-TRACK REPORT

DOCKET NO.: SC19-1818                  OPINION FILED: November 27, 2019

                       ATTENTION: ALL PUBLISHERS

THE FOLLOWING CORRECTION HAS BEEN MADE IN THE ABOVE
OPINION:

On page 16, under Rule 8.525 Adjudicatory Hearings, the underline has been
removed from the entire subdivision “(C) The order must include a brief statement
informing the parents of the right to appeal the order to the district court of appeal
and the right to file a motion in the circuit court alleging that counsel provided
ineffective assistance and a brief explanation of the procedure for filing such a
claim.” and from the tabbed space after subdivision “(D)” of section (j)(1)

SIGNED: OPINION CLERK


The corrected hard copy will follow.